Martin, J.
The plaintiffs are appellants ' from a judgment which disallows their claim to any part of the estate of Benjamin Grubbs, deceased, because their mother, through whom they claim, was his half sister only. Benjamin Grubbs died before the promulgation of the present Civil Code,* previous to which bro*92thers and sisters of the whole blood excluded those of the half blood from the inheritance. The case therefore presents for our solution a mere question of fact. A close examination of the case and the evidence produced, has left on us the impression that the judge of the court of probates did not err in considering plaintiffs’ mother as the half sister of the deceased, and, as such, excluded from his succession.

Judgment affirmed.


 By a proclamation of the Secretary of State, under the act of 12th April, 1824, made on the 20th of May, 1825, it was declared 'that in one month from this date, the Code shall be deemed to be promulgated.'